1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KYLE DEPWEG, et al,                                  Case No.: 18cv460-MMA (AGS)
12                                      Plaintiffs,
                                                          ORDER DIRECTING CLERK OF
13   v.                                                   COURT TO CLOSE THE CASE
14   MRS. GOOCH’S NATURAL FOOD
     MARKETS, INC., et al,
15
                                     Defendants.
16
17
18         Pursuant to the parties’ stipulation to dismiss this action in its entirety with
19   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court
20   DIRECTS the Clerk of Court to terminate any pending deadlines and/or hearings, and to
21   close the case.
22         IT IS SO ORDERED.
23   DATE: January 15, 2019                  _______________________________________
                                             HON. MICHAEL M. ANELLO
24
                                             United States District Judge
25
26
27
28

                                                      1
                                                                                  18cv460-MMA (AGS)
